

	

		II

		109th CONGRESS

		2d Session

		S. 2433

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Salazar (for

			 himself, Mr. Thune,

			 Mr. Akaka, Mr.

			 Dorgan, Mr. Pryor,

			 Mr. Johnson, Mr. Burns, Ms.

			 Murkowski, Mr. Thomas,

			 Mr. Baucus, Mr.

			 Conrad, Mrs. Murray,

			 Mrs. Lincoln, and

			 Mr. Burr) introduced the following bill;

			 which was read twice and referred to the Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to establish an

		  Assistant Secretary for Rural Veterans in the Department of Veterans Affairs,

		  to improve the care provided to veterans living in rural areas, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Rural Veterans Care Act of

			 2006.

		2.Assistant

			 Secretary for Rural VeteransSection 308 of title 38, United States Code,

			 is amended—

			(1)in subsection (a)—

				(A)by inserting (1) before

			 There;

				(B)by striking six and

			 inserting seven; and

				(C)by striking

			 Each and inserting the following:

					

						(2)Each

						;

				(2)by redesignating

			 subsection (c) as paragraph (3) and inserting such paragraph at the end of

			 subsection (a);

			(3)by inserting

			 after subsection (b) the following new subsection:

				

					(c)(1)One of the Assistant

				Secretaries appointed under subsection (a) shall be the Assistant Secretary for

				Rural Veterans, who, under the direction of the Secretary, shall formulate and

				implement all policies and procedures of the Department that affect veterans

				living in rural areas.

						(2)The Assistant Secretary for Rural

				Veterans, under the direction of the Secretary, shall perform the following

				functions:

							(A)Except as otherwise expressly provided

				in this title, carry out the provisions of this title and administer all

				Department programs for providing care to veterans living in rural areas who

				are eligible for services authorized under this title.

							(B)Oversee and coordinate personnel and

				policies of the Veterans Health Administration, the Veterans Benefits

				Administration, the National Cemetery Administration, and their respective

				subagencies, including Veterans Integrated Service Networks, to carry out

				Department programs to the extent such programs affect veterans living in rural

				areas.

							(C)Oversee, coordinate, promote, and

				disseminate research into issues affecting veterans living in rural areas in

				cooperation with the medical, rehabilitation, health services, and cooperative

				studies research programs, the Office of Policy and the Office of Research and

				Development of the Veterans Health Administration, and the centers established

				in section 7329.

							(D)Ensure maximum effectiveness and

				efficiency in providing services and assistance to eligible veterans under the

				programs described in subparagraph (A), after consultation with appropriate

				representatives of the Centers for Medicare and Medicaid Services, the Indian

				Health Service, and the Office of Rural Health Policy of the Department of

				Health and Human Services, the Social Security Administration, the Department

				of Labor, the Department of Agriculture (acting through the Under Secretary for

				Rural Development), and other Federal, State, and local government

				agencies.

							(E)Work with all personnel and resources

				of the Department to develop, refine, and promulgate policies, best practices,

				lessons learned, and innovative and successful programs to improve care and

				services for rural veterans.

							(F)Perform such other functions and

				duties as the Secretary considers appropriate.

							(3)The Secretary shall ensure that the

				Assistant Secretary for Rural Veterans has the budget, authority, and control

				necessary for the development, approval, implementation, integration, and

				oversight of policies, procedures, processes, activities, and systems of the

				Department relating to the care of rural veterans. The Secretary shall identify

				a Rural Veterans Coordinator in each Veterans Integrated Service Network, who

				shall report to the Assistant Secretary for Rural Veterans and coordinate the

				functions authorized under this subsection within such network.

						(4)The Assistant Secretary for Rural

				Veterans, under the direction of the Secretary, shall supervise the employees

				of the Department who are responsible for implementing the policies and

				procedures described in paragraph (1).

						;

				and

			(4)in subsection

			 (d)—

				(A)in paragraph

			 (1)—

					(i)by

			 striking 18 and inserting 19; and

					(ii)by

			 adding at the end the following: One of the Deputy Assistant Secretaries

			 appointed under this paragraph shall be the Deputy Assistant Secretary for

			 Rural Veterans, who shall perform such functions as the Assistant Secretary for

			 Rural Veterans prescribes.;

					(B)in paragraph (2),

			 by inserting or, in the case of the Deputy Assistant Secretary for Rural

			 Veterans, comparable service in a management position in the Armed

			 Forces after Secretary.

				3.Responsibilities

			 of Assistant Secretary for Rural Veterans

			(a)Demonstration

			 projects

				(1)In

			 generalThe Assistant Secretary for Rural Veterans, appointed

			 under section 308 of title 38, United States Code, shall carry out

			 demonstration projects to examine alternatives for expanding care in rural

			 areas, including—

					(A)establishing a

			 partnership between the Department of Veterans Affairs and the Centers for

			 Medicare and Medicaid Services of the Department of Health and Human Services

			 to coordinate care for rural veterans conducted at critical access hospitals

			 (as designated or certified under section 1820 of the Social Security Act (42

			 U.S.C. 1395i–4));

					(B)establishing a

			 partnership between the Department of Veterans Affairs and the Department of

			 Health and Human Services to coordinate care for rural veterans conducted at

			 community health centers;

					(C)expanding the use

			 of fee basis care through which private hospitals, health care facilities, and

			 other third-party providers are reimbursed for providing care closer to the

			 homes of veterans living in rural areas, as authorized under section

			 7405(a)(2); and

					(D)expanding

			 coordination between the Department of Veterans Affairs and the Indian Health

			 Service to expand care for Native American veterans.

					(2)Geographic

			 distributionThe Assistant Secretary for Rural Veterans shall

			 ensure that the demonstration projects authorized under paragraph (1) are

			 located at facilities that are geographically distributed throughout the United

			 States.

				(3)ReportNot

			 later than two years after the date of enactment of this Act, the Assistant

			 Secretary for Rural Veterans shall submit a report on the results of the

			 demonstration projects conducted under paragraph (1) to—

					(A)the Committee on

			 Veterans Affairs of the Senate;

					(B)the Committee on

			 Appropriations of the Senate;

					(C)the Committee on

			 Veterans Affairs of the House of Representatives; and

					(D)the Committee on

			 Appropriations of the House of Representatives.

					(b)Policy

			 revisionsNot later than one year after the date of enactment of

			 this Act, the Assistant Secretary for Rural Veterans shall—

				(1)reevaluate

			 directives 5005 and 5007 of the Department of Veterans Affairs and other

			 guidance and procedures related to the use of fee basis care nationwide;

			 and

				(2)revise

			 established policies to—

					(A)provide stronger

			 guidance to units of the Department of Veterans Affairs; and

					(B)strengthen the

			 use of fee basis care to extend health care services to rural and remote rural

			 areas.

					(c)Reports to

			 CongressThe Secretary of Veterans Affairs shall submit to

			 Congress, in conjunction with the documents submitted in support of the

			 President’s budget for each fiscal year, an assessment of the implementation

			 during the most recently completed fiscal year of the provisions of this Act

			 and the amendments made by this Act.

			4.Pilot program on

			 enhanced access to health care for veterans in highly rural and geographically

			 remote areas

			(a)Pilot

			 Program

				(1)In

			 generalThe Secretary of Veterans Affairs shall conduct a pilot

			 program to evaluate the feasability and advisability of utilizing various means

			 to improve the access of veterans who reside in highly rural or geographically

			 remote areas to health care services referred to in subsection (d).

				(2)Provision of

			 services under pilot programIn conducting the pilot program, the

			 Secretary shall provide health care services referred to in subsection (d) to

			 eligible veterans who reside in highly rural or geographically remote areas in

			 the geographic service regions selected for purposes of the pilot program

			 utilizing the contract authority of the Secretary under section 1703 of title

			 38, United States Code, and such other authorities available to the Secretary

			 as the Secretary considers appropriate for purposes of the pilot

			 program.

				(b)Eligible

			 VeteransA veteran is an

			 eligible veteran for purposes of this section if the veteran—

				(1)has a

			 service-connected disability; or

				(2)is enrolled in

			 the veterans health care system under section 1705 of title 38, United States

			 Code.

				(c)Highly Rural or

			 Geographically Remote AreasAn eligible veteran resides in a highly

			 rural or geographically remote area for purposes of this section if the

			 veteran—

				(1)resides in a

			 location that is more than 60 miles driving distance from the nearest

			 Department of Veterans Affairs health care facility; or

				(2)in the case of an

			 eligible veteran who resides in a location that is less than 60 miles driving

			 distance from such a facility, experiences such hardship or other difficulties

			 (as determined pursuant to regulations prescribed by the Secretary for purposes

			 of this section) in travel to the nearest Department of Veterans Affairs health

			 care facility that such travel is not in the best interests of the

			 veteran.

				(d)Health Care

			 ServicesThe health care

			 services referred to in this section are—

				(1)acute or chronic

			 symptom management;

				(2)nontherapeutic

			 medical services; and

				(3)any other medical

			 services jointly determined appropriate for an eligible veteran for purposes of

			 this section by the physician of the department responsible for primary care of

			 such eligible veteran and the director of the Veterans Integrated Service

			 Network concerned.

				(e)Areas for

			 Conduct of Pilot Program

				(1)In

			 generalThe pilot program shall be conducted in 3 of the

			 geographic service regions of the Veterans Health Administration (referred to

			 as Veterans Integrated Service Networks) selected by the Secretary for purposes

			 of the pilot program.

				(2)SelectionIn

			 selecting geographic service regions for the purposes of the pilot program, the

			 Secretary, based on the recommendations of the Assistant Secretary for Rural

			 Veterans, shall select from among the Veterans Integrated Service Networks that

			 have a substantial population of veterans who reside in highly rural or

			 geographically remote areas.

				(f)Period of Pilot

			 ProgramThe pilot program

			 shall be conducted during fiscal years 2007, 2008, and 2009.

			(g)Funding for

			 Pilot Program

				(1)In

			 generalFor each fiscal year during which the pilot program is

			 conducted, the Secretary shall allocate for the pilot program an amount equal

			 to 0.9 percent of the total amount appropriated for such fiscal year for

			 medical services.

				(2)Timing of

			 allocationThe allocation under paragraph (1) for a fiscal year

			 shall be made before any other allocation of funds for medical care is made for

			 such fiscal year, and any remaining allocation of funds for medical care for

			 such fiscal year shall be made without regard to the allocation under

			 subsection (a) in such fiscal year.

				(h)Report to

			 CongressNot later than

			 February 1, 2009, the Secretary shall submit to Congress a report on the pilot

			 program. The Secretary shall include in the report such recommendations as the

			 Secretary considers appropriate concerning extension of the pilot program or

			 other means to improve the access of veterans who reside in highly rural or

			 geographically remote areas to health care services referred to in subsection

			 (d).

			5.Travel

			 reimbursement for veterans receiving treatment at facilities of the Department

			 of Veterans AffairsSection

			 111 of title 38, United States Code, is amended—

			(1)in subsection (a)—

				(A)by striking subsistence),

			 and inserting subsistence at a rate equivalent to the rate provided to

			 Federal employees under section 5702 of title 5),; and

				(B)by striking traveled, and

			 inserting (at a rate equivalent to the rate provided to Federal

			 employees under section 5704 of title 5),;

				(2)by striking subsection (g); and

			(3)by redesignating subsection (h) as

			 subsection (g).

			6.Centers for

			 rural health research, education, and clinical activities

			(a)In

			 generalSubchapter II of

			 chapter 73 of title 38, United States Code, is amended by adding at the end the

			 following new section:

				

					7329.Centers for

				rural health research, education, and clinical activities

						(a)Establishment

				of centersThe Assistant Secretary for Rural Veterans shall

				establish and operate not less than one and not more than five centers of

				excellence for rural health research, education, and clinical activities, which

				shall—

							(1)conduct research

				on rural health services;

							(2)allow the

				Department to use specific models for furnishing services to treat rural

				veterans;

							(3)provide education

				and training for health care professionals of the Department; and

							(4)develop and

				implement innovative clinical activities and systems of care for the

				Department.

							(b)Geographic

				dispersionThe Assistant Secretary for Rural Veterans shall

				ensure that the centers authorized under paragraph (1) are located at health

				care facilities that are geographically dispersed throughout the United

				States.

						(c)Selection

				criteriaThe Assistant Secretary for Rural Veterans may not

				designate a health care facility as a location for a center under this section

				unless—

							(1)the peer review

				panel established under subsection (d) determines that the proposal submitted

				by such facility meets the highest competitive standards of scientific and

				clinical merit; and

							(2)the Assistant

				Secretary for Rural Veterans determines that the facility has, or may

				reasonably be anticipated to develop—

								(A)an arrangement

				with an accredited medical school to provide residents with education and

				training in care for rural veterans;

								(B)the ability to

				attract the participation of scientists who are capable of ingenuity and

				creativity in health care research efforts;

								(C)a policymaking

				advisory committee, composed of appropriate health care and research

				representatives of the facility and of the affiliated school or schools, to

				advise the directors of such facility and such center on policy matters

				pertaining to the activities of such center during the period of the operation

				of such center; and

								(D)the capability to

				effectively conduct evaluations of the activities of such center.

								(d)Panel To

				evaluate proposals(1)The Assistant Secretary

				for Rural Veterans shall establish a panel to—

								(A)evaluate the scientific and clinical

				merit of proposals submitted to establish centers under this section;

				and

								(B)provide advice to the Assistant

				Secretary for Rural Veterans regarding the implementation of this

				section.

								(2)The panel shall review each proposal

				received from the Assistant Secretary for Rural Veterans and shall submit its

				views on the relative scientific and clinical merit of each such proposal to

				the Assistant Secretary.

							(3)The panel established under paragraph

				(1) shall be comprised of experts in the fields of public health research,

				education, and clinical care.

							(4)Members of the panel shall serve as

				consultants to the Department for a period not to exceed two years.

							(5)The panel shall not be subject to the

				Federal Advisory Committee Act.

							(e)Funding(1)There are authorized to

				be appropriated such sums as may be necessary for the support of the research

				and education activities of the centers established pursuant to subsection

				(a).

							(2)The Assistant Secretary for Rural

				Veterans shall allocate such amounts as the Under Secretary for Health

				determines to be appropriate to the centers established pursuant to subsection

				(a) from funds appropriated for the Medical Care Account and the Medical and

				Prosthetics Research Account.

							(3)Activities of clinical and scientific

				investigation at each center established under subsection (a)—

								(A)shall be eligible to compete for the

				award of funding from funds appropriated for the Medical and Prosthetics

				Research Account; and

								(B)shall receive priority in the award of

				funding from such account to the extent that funds are awarded to projects for

				research in the care of rural

				veterans.

								.

			(b)Clerical

			 amendmentThe table of sections at the beginning of chapter 73 of

			 title 38, United States Code, is amended by inserting after the item relating

			 to section 7328 the following new item:

				

					

						7329. Centers for rural health research, education, and

				clinical

				activities.

					

					.

			

